Affirmed and Memorandum Opinion filed June 6, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00651-CR

                      ANTONIO MENDOZA, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                     Trial Court Cause No. 04-CR-1155

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to the offense of aggravated sexual assault of
a child.   The trial court placed him on deferred adjudication community
supervision for ten (10) years. Subsequently, the State moved to adjudicate guilt,
alleging appellant had violated certain conditions of his community supervision.
Following a hearing, the trial court found five of the allegations true. The trial
court adjudicated appellant guilty of the offense and on June 15, 2012, sentenced
appellant to confinement for five years in the Institutional Division of the Texas
Department of Criminal Justice. Appellant filed a notice of appeal.

       One of the allegations the trial court found true was that appellant failed to
perform his court-ordered community service. In his third issue, appellant claims
that it was an abuse of the trial court’s discretion to revoke his community
supervision on this ground because “the trial court failed to consider his substantial
past efforts to fulfill his obligation and the fact that there was no evidence of his
willful refusal to perform community service.” However, appellant concedes he
did not satisfy this requirement of his community supervision.1

       A single violation of a probation condition is sufficient to support the trial
court’s decision to revoke probation. Moore v. State, 605 S.W.2d 924, 926 (Tex.
Crim. App. 1980). To revoke probation, the State need prove the violation by only
a preponderance of the evidence. Hacker v. State, 389 S.W.3d 860, 864-65 (Tex.
Crim. App. 2013). The record contains evidence sufficient to create a reasonable
belief appellant violated a condition of his community supervision. Rodriguez v.
State, 2 S.W.3d 744, 746 (Tex. App.—Houston [14th Dist.] 1999, no pet.).
Accordingly, we hold the trial court did not abuse its discretion. Appellant’s third
issue is overruled.

       We need not address appellant’s other contentions because one sufficient
ground for revocation will support the trial court’s judgment. The judgment of the
trial court is affirmed.

                                      PER CURIAM

Panel consists of Justices Boyce, Jamison, and Busby.
Do Not Publish C Tex. R. App. P. 47.2(b).


       1
        Appellant makes no argument it was impossible for him to perform the court-
ordered community service.

                                          2